Citation Nr: 1741707	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-25 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of a right eye injury with photophobia (a right eye disability).  

2.  Entitlement to service connection for migraines (also claimed as glass intensity on the bone of the face and nausea), to include as secondary to service-connected right eye disability.

3.  Entitlement to service connection for a disorder manifesting in imbalance, dizziness, and incoordination (adjudicated as peripheral vestibular disorder), to include as secondary to service-connected right eye disability.  

4.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI).  


WITNESS AT HEARING ON APPEAL

The Veteran and S.L.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, September 2012, and March 2013 rating decisions of the Augusta, Maine Regional Office (RO) and the Detroit, Michigan RO of the Department of Veterans Affairs (VA).  Jurisdiction over this claim is currently with the RO in Detroit, Michigan.  

This appeal was previously before the Board in September 2015, at which time it was remanded for additional development.  It has been returned for further appellate review. 

In November 2016, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the November 2016 hearing, the Veteran testified that he has been receiving ongoing treatment for his right eye disability, his migraine headaches, and his dizziness from VA facilities.  A review of the record shows that the most recent VA treatment records that have been obtained are dated September 2013.  The Veteran's recent VA treatment records should be obtained and associated with the record.  

The most recent VA examination of the Veteran's right eye disability was conducted in September 2013.  When questioned at the November 2016 hearing, the Veteran testified that he believed his disability had worsened since that examination.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, after his VA records have been obtained, he should be scheduled for a new VA examination of his residuals of a right eye injury with photophobia.  

The Veteran contends that his migraines and his disability manifested by dizziness are secondary to his service connected right eye disability.  He has been afforded VA examinations of these disabilities in order to ascertain their etiology.  The most recent examination was conducted in June 2012 by a VA physician from the Allergy and Immunology staff.  He opined that it was less likely than not that the Veteran's migraines and dizziness were related to his photophobia, as the medical literature did not include descriptions of photophobia triggering migraine headaches.  Although the opinion is included in the section of the examination form for direct service connection, the Board observes that the reasons and bases for the opinion only address secondary service connection.  6/4/2012 VBMS, VA Examination, p. 19.  

The Board notes that although the Veteran's contends his claimed disabilities are secondary to his service connected right eye disability, service connection on a direct basis is not precluded, and must be addressed.  Moreover, the rationale provided in June 2012 is contradicted in a May 2012 VA examination conducted by an optometrist who states that it is at least as likely as not that photophobia "could contribute" to migraine headaches, although he could not comment on whether or not it would affect vertigo.  5/30/2012 VBMS VA Examination, p. 27.  A similar opinion was expressed by a second optometrist in May 2010.  7/7/2012 VBMS, Medical Treatment Record - Government Facility, p. 11.  The June 2012 VA examiner did not comment on these opinions.  

If VA provides the Veteran with an examination, the examination must be adequate.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The previous examinations are not adequate in that they did not address all theories of entitlement, and the positive opinions were not expressed with the necessary degree of certitude or by a medical doctor.  Furthermore, the opinions did not address the possibility of aggravation of either the migraines or the dizziness disorder, although this possibility was clearly raised by the May 2012 optometrist.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Finally, none of these examinations were conducted by neurologist.  The Veteran should be scheduled for a new VA examination of his claimed migraines and dizziness disorder.  

Finally, the September 2015 remand noted that the Veteran had submitted a timely notice of disagreement with a March 2013 denial of service connection for the residuals of TBI.  The RO was requested to provide the Veteran a Statement of the Case on this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Unfortunately, this has not been accomplished.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Board errs as a matter of law when it fails to ensure compliance.  This matter must once again be remanded in order to provide the Veteran the Statement of the Case.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a Statement of the Case as to the issue of service connection for residuals of a traumatic brain injury.  The Veteran must file a timely and adequate Substantive Appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2016).  If a timely Substantive Appeal is not filed, this issue should not be certified to the Board. 

2.  Obtain all VA records pertaining to the treatment of the Veteran's residuals of a right eye injury with photophobia, migraines, and disorder manifested by dizziness dating from September 2013 to the present and associate them with the electronic claims file.  

3.  After the VA treatment records requested above have been associated with the file, schedule the Veteran for a VA examination of the residuals of his right eye injury with photophobia.  The claims file should be reviewed by the examiner, and the examination report should note it has been reviewed.  All indicated tests and studies necessary to evaluate the Veteran under the appropriate rating criteria should be conducted.  

4.  After the VA treatment records requested above have been associated with the file, the Veteran should be scheduled for a VA neurology examination in order to ascertain the nature and etiology of his claimed migraines and his claimed disorder manifesting in imbalance, dizziness, and incoordination.  All indicated tests and studies should be conducted.  The claims file should be reviewed by the examiner, and the examination report should note it has been reviewed.  At the conclusion of the examination and record review, provide the following opinions: 

a) Is it as likely as not that the Veteran's migraines were incurred in or due to active service? 

b) If the answer to (a) is negative, is it as likely as not that the Veteran's migraines were incurred in or due to the Veteran's service connected right eye disability with photophobia?  If not, is it as likely as not that the Veteran's migraines have been aggravated (increased in severity beyond the natural progression) by the right eye disability with photophobia?  If aggravation is determined to have occurred, can a baseline in severity of the migraines before aggravation be established?  If so, describe this baseline.  

c) Is it as likely as not that the Veteran's disability manifested by dizziness, imbalance, and incoordination was incurred in or due to active service? 

d) If the answer to (c) is negative, is it as likely as not that the Veteran's disability manifested by dizziness, imbalance, and incoordination was incurred in or due to the Veteran's service connected right eye disability with photophobia?  If not, is it as likely as not that the Veteran's disability manifested by dizziness, imbalance, and incoordination has been aggravated (increased in severity beyond the natural progression) by the right eye disability with photophobia?  If aggravation is determined to have occurred, can a baseline in severity of the disability manifested by dizziness, imbalance, and incoordination before aggravation be established?  If so, describe this baseline.  

e) If the answers to the above are negative for either the migraines or the disability manifested by dizziness, imbalance, and incoordination, were either of these disabilities incurred due to or aggravated by the Veteran's service connected pain disorder?  (In the case of aggravation, please provide an estimated baseline of disability prior to aggravation).  To what extent, if any, can either one of these disabilities be considered a component of this pain disorder?  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

5.  Subsequently, if any of the claims for an increased rating for the residuals of a right eye injury with photophobia; service connection for migraines; or service connection for a disability manifested by dizziness, imbalance, and incoordination remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.


	(CONTINUED ON NEXT PAGE)




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




